Elizabeth W. Danielson, Judge. Linda Hunt appeals from an order of the Fulton County Chancery Court reducing appellee Thomas Hunt’s child support obligation for the parties’ two minor children. We affirm. The parties were divorced in May 1989, and in that decree, appellee was ordered to pay $160.00 every two weeks for the support of the children. That decree also incorporated an agreement of the parties requiring appellee to carry medical and dental insurance on the children. On September 3,1991, appellee filed a petition for modification of his child support obligation, alleging a change in circumstances because of his decreased ability to pay. At trial, appellee testified that he is fifty-six years old and has worked for Union Pacific Railroad for over twenty years. He testified that, in 1989, his take-home pay was $18,280.79; in 1990, it was $18,488.86; and in 1991, he received a three percent increase in gross pay. Appellee testified that, at the time of the divorce, he was working in Yellville and living in Bexar, a distance of approximately fifty-five miles. In August 1991, the railroad transferred appellee’s headquarters to Branson, Missouri, and appellee now lives 140 miles away in Calico Rock, Arkansas. He stated that he does not drive back and forth each day but stays overnight and takes his meals at a motel in Branson from Sunday through Thursday. He stated that, at the time of the divorce, his 1988 Chevrolet four-wheel-drive truck was relatively new, but that it now has 111,000 miles on it and that its maintenance has become much more expensive. He stated that he needs to replace his truck and a new truck comparable to the one he now drives would cost him $287.02 for sixty months. Appellee admitted that he has not looked into the cost of a reliable, but less expensive, vehicle. Appellee introduced evidence that his weekly work-related expenses in 1989 were $122.50; in 1991, they were $279.40, including fifteen meals at $6.00 per meal and five nights at a motel. Because appellee’s position with the railroad is a “headquarter job,” he is not reimbursed by his employer for these expenses. He also introduced evidence that the cost of maintenance on his vehicle rose from $7.50 per week in 1989 to $25.00 per week in 1991. Appellee testified that, in 1989, medical and dental insurance on the parties’ children was provided by his employer but, in July 1991, appellee began paying $50.00 a month for this coverage. According to appellee, the increase in his travel and insurance expenses from 1989 to 1991 was $305.85 per month. On cross-examination, appellee testified that he has a $9,500.00 savings account upon which he draws $500.00 to $600.00 interest per year but that he has had to withdraw $1,000.00 the past six months to meet expenses and obligations. In explaining why he maintains a home so far away from his work, appellee stated that he needs a place to stay on the weekends when he sees his children. Appellant testified that she has recently changed jobs and brings home approximately $200.00 more per month than she did at her previous place of employment. Now, however, she pays $120.00 every two weeks for child care, and this new expense is more than the increase in her salary. She stated that she drives a total of forty miles to and from work each day in a 1983 Buick with 113,000 miles on it. She also testified that she helps support her oldest daughter, who is in college. At the conclusion of the trial, the court took the case under advisement. On February 4, 1992, the chancellor entered an order in which he granted appellee’s request for a reduction in his child support payments and ordered him to pay $120.00 twice a month. This modification has reduced the amount of support appellant is receiving by $106.00 per month. Appellant has appealed from this reduction of appellee’s child support obligation and argues that the evidence does not support a finding of a change in circumstances.  A change in circumstances must be shown before a court can modify an order regarding child support, and the party seeking modification has the burden of showing a change in circumstances. Reynolds v. Reynolds, 299 Ark. 200, 201-02, 771 S.W.2d 764, 765 (1989); Ross v. Ross, 29 Ark. App. 64, 67, 776 S.W.2d 834, 835-36 (1989). The assumption is that the chancellor correctly fixed the proper amount in the original divorce decree. Id. In determining whether there has been a change in circumstances warranting adjustment in support, the court should consider remarriage of the parties, a minor reaching majority, change in the income and financial conditions of the parties, relocation, change in custody, debts of the parties, financial conditions of the parties and families, ability to meet current and future obligations, and the child support chart. Thurston v. Pinkstaff, 292 Ark. 385, 730 S.W.2d 239 (1987). However, there is no hard and fast rule concerning the specific nature of the changed circumstances. Eubanks v. Eubanks, 5 Ark. App. 50, 632 S.W.2d 242 (1982). Reynolds v. Reynolds, 299 Ark. at 202, 771 S.W.2d at 765. In making this decision, the chancellor must consider the needs of one party as compared to the ability of the other to pay. See McFadden v. Bramlett, 270 Ark. 850, 852, 606 S.W.2d 375, 377 (Ark. App. 1980).  A chancellor’s determination as to whether there are sufficient changed circumstances to warrant an increase in child support is a finding of fact, and this finding will not be reversed unless it is clearly erroneous. See Freeman v. Freeman, 29 Ark. App. 137, 139, 778 S.W.2d 222, 224 (1989).  In light of appellee’s testimony, we find sufficient evidence of a change in circumstances to uphold the chancellor’s reduction of child support. Affirmed. Rogers, J., concurs. Mayfield, J., dissents.